Citation Nr: 0740949	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
trauma with fusion, degenerative arthritis and degenerative 
disc disease, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for thoracolumbar 
spine impairment with probable degenerative disc disease at 
L5-S1, currently rated as 10 percent disabling. 

3.  Entitlement to an increased rating for reduced sensation 
in the left lower extremity associated with cervical spine 
trauma with fusion, degenerative arthritis, and degenerative 
disc disease, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 1967 
and June 1971 to June 1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2004 rating decision 
by a Department of Veterans (hereinafter VA) Regional Office 
(hereinafter RO).  


FINDINGS OF FACT

1.  The most recent VA orthopedic examination showed 
tenderness, soreness and stiffness in the cervical spine; 
motion was from full forward flexion, extension, and lateral 
flexion; rotation was 50 degrees to the left and 65 degrees 
to the right.  

2.  The most recent VA orthopedic examination of the spine 
showed lumbar motion to 80 degrees of forward flexion, 25 
degrees of extension and 25 degrees of lateral flexion and 
rotation to each side.  

3.  The most recent examination of the left lower extremity 
showed normal motor strength, intact sensation and an absent 
left ankle jerk; moderate disability due to incomplete 
paralysis of the left lower extremity is not demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
cervical spine trauma with fusion, degenerative arthritis and 
degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §4.71a, Diagnostic Code 
(DC) 5242 (2007).    

2.  The criteria for a rating in excess of 10 percent for 
thoracolumbar spine impairment with probable degenerative 
disc disease at L5-S1 are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. 4.71a, DC 5237 (2007).  

3.  The criteria for a rating in excess of 10 percent for 
reduced sensation in the left lower extremity associated with 
cervical spine trauma with fusion, degenerative arthritis, 
and degenerative disc disease are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §, 4.124a, DC 
8520 (2007).    

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to initial adjudication, 
a letter dated in April 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA and private 
medical records.  The veteran has been afforded VA 
Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The General Rating Formula for Disease and Injuries of the 
spine provide for a 20 percent evaluation when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, the 
combined  range of motion of the cervical spine is not 
greater than 170 degrees; or, with muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5237, 5242.  

For VA compensation purposes, normal forward flexion, 
extension and left and right lateral flexion of the cervical 
spine is 45 degrees and normal left and right lateral 
rotation of the cervical spine is 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 90 degrees, extension 
30 degrees, left and right lateral flexion 30 degrees and 
left and right rotation to 30 degrees.  38 C.F.R. § 4.71a, 
DCs 5237, 5242, Note (2); see also 38 C.F.R. § 4.71a, Plate 
V.  The normal combined range of motion of the cervical spine 
is 340 degrees and of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, DCs 5237, 5242, Note (2).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. 

The notes to the criteria for both cervical spine and low 
back disabilities state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 
5237, 5242 Note (1).  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4). 

Incomplete paralysis of the sciatic nerve resulting in 
moderate disability warrants a 20 percent rating.  
38 C.F.R. § 4.124a, DC 8520.  

The veteran was involved in an automobile accident during 
service in April 1979. He later complained about cervical 
spine and low back pain, and the first VA examination 
conducted shortly after service in August 1991 included x-
rays that demonstrated straightening and anterior tilting of 
the normal cervical lordosis of the disc between the bodies 
of C5 and C6.  X-rays of the lumbar spine showed degeneration 
of the disc between L3 and L4, molding and spurring, and 
straightening of the lumbar lordosis.  The physical 
examination at that time showed what was described as 
"slightly" limited motion in the neck and "slightly" 
limited extension in the low back.  Straight leg raising 
revealed tight hamstring muscles.  The diagnoses following 
the examinations were degenerative arthritis of the cervical 
and lumbar spine.  

By rating action dated in February 1992, service connection 
was granted for lumbosacral strain and a disability listed as 
"STATUS POST TRAUMA TO CERVICAL SPINE."  A 10 percent 
rating was assigned for each disability effective from July 
1991.  Thereafter, the veteran underwent a C6-C7 anterior 
diskectomy and fusion in October 1994 with an "excellent" 
postoperative course as described on a report three weeks 
after the surgery.  A VA examination in March 1995 included 
x-rays that revealed osteoarthritis in the lower cervical 
spine with evidence of an anterior cervical fusion of C6-C7 
and osteoarthritic changes of L3, L4, and L5 with a decreased 
intervertebral disc space of L5-S1.  The examiner at that 
time stated that all of the described conditions were related 
to service.  

Following the March 1995 VA examination, an August 1995 
rating decision recharacterized the service connected 
cervical spine disability as STATUS POST CERVICAL SPINE 
TRAUMA, AND FUSION and assigned a 20 percent rating for this 
disability, again effective from July 1991.  The 10 percent 
rating for lumbosacral strain was continued. 

Additional pertinent evidence includes a report from a 
private Magnetic Resonance Imaging in April 1997 that showed 
left posterolateral focal disc protrusion at L5-S1.  In that 
month, he underwent a left L5-S1 partial hemilaminectomy with 
excision of a large herniated disc.  Also of record are 
reports from an April 2004 VA examination, at which time the 
veteran described constant soreness in his neck, intermittent 
low back pain and constant numbness and tingling in the left 
lateral thigh and calf which he felt was a residual of the 
surgery for the herniated disc at L5-S1.  The examination of 
the cervical spine showed forward flexion to 45 degrees, 
extension to 15 degrees with increased discomfort at that end 
of this motion, rotation to the right of 45 degrees, rotation 
to the left of 30 degrees with discomfort and side bending to 
30 degrees on both sides.  The neurological examination of 
the cervical spine was negative.  Motion in the lumbar spine 
was measured to 85 degrees of forward flexion, 15 degrees of 
extension, 30 degrees of side bending to the right and left 
with reports of pain and 45 degrees of rotation to the right 
and left.  No tenderness or spasms were noted in the cervical 
or lumbar paraspinal region or in the musculature of the 
thighs.  Strength in the lower extremity was full but there 
was diminished sensation in the S1 dermatome in the left leg 
with symmetric reflexes.  

By rating decision in May 2004, the disability ratings 
associated with the service connected cervical and lumbar 
spine were recharacterized as follows.  A 10 percent rating 
was assigned for cervical spine trauma with fusion, 
degenerative arthritis and degenerative disc disease under DC 
5242.  A 10 percent rating was also assigned for 
thoracolumbar spine impairment with probable degenerative 
disc disease at L5-S1 under DC 5237.  Finally, a 10 percent 
rating was assigned for reduced sensation in the left lower 
extremity associated with cervical spine trauma with fusion, 
degenerative arthritis and degenerative disc disease under DC 
8520.  The July 1991 effective date for these ratings was 
continued.  With respect to the separate rating assigned 
under DC 8520, this rating was assigned in accord with notes 
to the criteria for rating both cervical spine and low back 
disabilities which state that any associated objective 
neurological abnormalities are to be rated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5235-
5243, Note (1).  The Board notes that the decreased rating of 
the veteran's cervical spine disability from 20 percent to 10 
percent did not result in a reduction of compensation.  As 
discussed, the May 2004 rating decision assigned a separate 
10 percent rating for the neurological complications stemming 
from the veteran's spine disability, which resulted in the 
veteran maintaining a combined disability rating of 50 
percent.  Thus, the procedural safeguards of 38 C.F.R. § 
3.105(e) do not apply to these facts.  See VAOPGCPREC 71-91 
(November 7, 1991).

The most recent pertinent clinical evidence is contained in 
reports from December 2005 VA examinations.  The December 
2005 VA orthopedic examination showed tenderness, soreness 
and stiffness in the cervical spine.  Motion in the cervical 
spine was from full forward flexion, extension, and lateral 
flexion, and rotation was 50 degrees to the left and 65 
degrees to the right.  Lumbar motion was to 80 degrees of 
forward flexion, 25 degrees of extension and 25 degrees of 
lateral flexion and rotation to each side.  There was no 
kyphosis or scoliosis.  Repetitive use was said to cause 
increased pain, soreness, tenderness and fatigability, but no 
"change" in this regard was noted upon examination.  The 
examiner also noted that any increased limitation of motion 
associated with repetitive use would be "speculative."  

The December 2005 neurological examination showed normal 
motor strength, intact sensation and an absent left ankle 
jerk in the left lower extremity.  While "tingling 
dysesthesias" in the left lower extremity was described, the 
examiner stated that "on examination there is no evidence of 
sciatica or radiculopathy."  The examiner noted that the 
veteran walked with a normal gait and station.  Motion in the 
cervical spine was described as full with the exception of 
right lateral flexion being limited to 15 degrees.  Lumbar 
flexion was described as full with the exception of flexion 
again being measured to 80 degrees.  Some cervical and lumbar 
pain with motion was demonstrated.  The examiner noted that 
while some limitation of motion was shown in the cervical and 
lumbar spine, "most movements are either painless or produce 
minimal pain."

In order for an increased (20 percent) rating to be assigned 
in the instant case for the service connected cervical spine 
disability rated under DC 5242, forward flexion cervical 
spine must not be greater than 30 degrees; or the combined 
range of motion of the cervical spine must not be greater 
than 170 degrees; or, there must be muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The range of motion findings, to include 
full flexion, demonstrated in the cervical spine at the most 
recent VA examinations clearly do not warrant increased 
compensation. Moreover, the most recent VA examination showed 
a normal gait and no scoliosis or kyphosis.  As such, 
increased compensation under DC 5242 is not warranted.  

An increased (20 percent) rating for the service connected 
thoracolumbar spine disability rated under DC 5237 would 
require forward flexion of the thoracolumbar spine to not be 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine to not be greater than 120 degrees, 
or, again, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Again, 
the recent range of motion findings in the lumbar spine, to 
include forward flexion to 80 degrees, clearly do not warrant 
entitlement to increased compensation, nor are the other 
findings (abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis) required 
for a 20 percent rating under DC 5237 demonstrated by the 
recent clinical evidence as set forth above.  

An increased (20 percent) rating for the disability in the 
left lower extremity rated under DC 8520 would require 
incomplete paralysis of the sciatic nerve that results in 
"moderate" disability.  The most recent neurological 
examination of the left lower extremity showed normal motor 
strength and intact sensation, and the examiner noted that 
there was no evidence of sciatica or radiculopathy involving 
the left lower extremity.  Given his evidence, it cannot 
reasonably be said that there is moderate disability in the 
left lower extremity due to incomplete paralysis of the 
sciatic nerve.  As such, a 20 percent rating under DC 8520 is 
not warranted.  

As for other potentially applicable diagnostic codes, 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Disease and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  Under 
the formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 20 percent rating requires 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 
5243.  For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note 1.  In this case, even were it 
appropriate to rate the service connected disability under DC 
5243, "incapacitating episodes" of intervertebral disc 
syndrome as described by regulation above simply have not 
been demonstrated.  A review of the other potentially 
applicable diagnostic codes does not reveal a provision under 
which increased compensation would be warranted for the 
service connected disabilities at issue.  

While the Board has considered the contentions of the veteran 
asserting entitlement to increased compensation, to include 
those presented in sworn testimony in August 2005, the rating 
criteria are quite specific, and the residuals required for 
an increased rating for the service connected disabilities at 
issue are simply not demonstrated by the clinical evidence 
set forth above.  In resolving this factual issue, the Board 
may only consider the specific factors as are enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  There is otherwise no evidence which would 
suggest entitlement to increased compensation is warranted 
based on "flareups" of pain.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals addressed in the decision above, but 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  The veteran has not required frequent 
hospitalizations due to the service connected disorders 
addressed in this decision, and these service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the 10 percent ratings currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  
 
Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for increased compensation, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 


ORDER

A rating in excess of 10 percent for cervical spine trauma 
with fusion, degenerative arthritis and degenerative disc 
disease is denied. 

A rating in excess of 10 percent for thoracolumbar spine 
impairment with probable degenerative disc disease at L5-S1 
is denied.  

A rating in excess of 10 percent for reduced sensation in the 
left lower extremity associated with cervical spine trauma 
with fusion, degenerative arthritis and degenerative disc 
disease is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


